37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Craig M. RYAN, Appellant,v.Bruce COLLINS, Warden, Maximum Security Unit, ArkansasDepartment of Correction;  Robert Perry, Major, MaximumSecurity Unit, Arkansas Department of Correction;  A. A.Kamara, Classification Officer, Maximum Security Unit,Arkansas Department of Correction;  Harry Rhodes, Major,Maximum Security Unit, Arkansas Department of Correction;T. Green, Mental Health Counselor, Maximum Security Unit,Arkansas Department of Correction;  T. Pitts, AssistantWarden, Maximum Security Unit, Arkansas Department ofCorrection; Bill McLean, Grievance/Classification Officer,Maximum Security Unit, Arkansas Department of Correction;John Doe, Maximum Security Unit, Arkansas Department ofCorrection;  D. C. Heflin, Major, Maximum Security Unit,Arkansas Department of Correction;  Lt. R. Shelton;  J.Apel, Captain, Maximum Security Unit, Arkansas Department ofCorrection, Appellees.
No. 94-2137.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 26, 1994.Filed:  October 12, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Craig M. Ryan, an Arkansas inmate, appeals the district court's1 grant of summary judgment for defendants.  Ryan alleged that Arkansas correction officials denied him due process of law in assigning him to administrative segregation and failed to give him "meaningful" periodic reviews.  We have carefully reviewed the record and the parties' briefs and conclude summary judgment was proper as no error of law appears.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas,